Exhibit 10.1 AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT This Amendment No. 1 to Revolving Credit Agreement (this “ Amendment No. 1 ”) is made effective as of September 13, 2017 (the “ Effective Date ”), by and between CESCA THERAPEUTICS INC., a Delaware corporation (the “ Borrower ”), and BOYALIFE INVESTMENT FUND II, INC., an Illinois corporation (“ Lender ”). Capitalized terms not otherwise defined herein shall have the meanings assigned to such terms in the Credit Agreement (as defined below). WHEREAS, the Borrower and Lender previously entered into a Revolving Credit Agreement, dated March 6, 2017 (the “ Credit Agreement ”), pursuant to which the Lender agreed to make available to Borrower one or more loans up to a Maximum Loan Amount of $5,000,000. WHEREAS , Borrower and Lender desire to hereby amend the Credit Agreement to increase the Maximum Loan Amount thereunder. NOW, THEREFORE, intending to be legally bound, and in consideration of the mutual agreements contained herein, the parties agree as follows: 1. Amendment to Section . Section 2.1 of the Credit Agreement is hereby amended by deleting “$5,000,000.00” from said section and replacing it with “$10,000,000.00”. 2. Amendment of Section 2.3(b) . Section 2.3(b) of the Credit Agreement is hereby amended by deleting said section in its entirety and replacing it with the following: (b)Borrower may use the proceeds of any Advance for general corporate purposes, which may include satisfying outstanding Knobbe Fees, provided that, in the event Borrower intends to use the proceeds of an Advance to satisfy outstanding Knobbe Fees, Borrower shall first provide to Lender documentation of such Knobbe Fees and Lender shall agree in writing as to the amount of any such Advance that will be used as payment for Knobbe Fees. In the event Lender or any affiliate thereof purchases the Device Business from Borrower or any subsidiary or affiliate of Borrower (including through a purchase of the equity in the entity that owns the Device Business), Lender will refund to Borrower the aggregate amount of any Knobbe Fees satisfied from the proceeds of an Advance. For purposes of this Agreement, the term “affiliate” shall have the meaning set forth in SEC Rule 144. 3. Amendment to Exhibit 1 . The definition of “Device Business” in Exhibit 1 of the Credit Agreement is hereby deleted in its entirety and replaced with the following: “ Device Business ” means the blood and bone marrow processing device business owned by the ThermoGenesis Corp., a subsidiary of the Company, or by any successor or assign thereof. 1 4. Form of Draw Notice . The form of Draw Notice attached as Exhibit 3 to the Credit Agreement is hereby deleted in its entirety and replaced with the document attached as Exhibit A to this Amendment No. 1. 5. Revolving Note . The Revolving Note shall be amended and restated in the form attached hereto as Exhibit B . 6. Remainder of Credit Agreement . Except as expressly provided for in this Amendment No. 1, all of the terms, conditions and provisions of the Credit Agreement remain unaltered, are in full force and effect, and are hereby expressly ratified and confirmed. 7. Miscellaneous . This Amendment No. 1 may be executed in one or more counterparts, and by the different parties hereto in separate counterparts, each of which when executed shall be deemed to be an original but all of which taken together shall constitute one and the same agreement. The parties further agree that facsimile signatures or signatures scanned into .pdf (or similar) format and sent by e-mail shall be deemed original signatures. [signatures follow] 2 IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day and year first written above. CESCA THERAPEUTICS INC. By: /s/ Vivian Liu Vivian Liu, Chief Operating Officer BOYALIFE INVESTMENT FUND II, INC. By: /s/ James Xu James Xu, General Counsel 3 EXHIBIT A Draw Notice Date: To: Boyalife Investment Fund II, Inc. From: Cesca Therapeutics Inc. Revolving Loan Credit Facility: Current Draw: $ Balance to-Date: $ Amount Remaining: $ By executing below, the undersigned, in his or her capacity as an officer of Cesca Therapeutics Inc. ( “Borrower”) and not individually, hereby certifies to Boyalife Investment Fund II, Inc. ( “Lender”) that, as of the date hereof, (i) Borrower has performed and complied in all material respects with the conditions, covenants and obligations required to be performed or complied with by Borrower pursuant to Section 3 of that certain Revolving Credit Agreement by and between Borrower and Lender dated as of March 6, 2017, as amended (the “Credit Agreement”); and (ii) the representations and warranties of Borrower set forth in the Credit Agreement are true and correct in all material respects with the same effect as though the representations and warranties had been made on the date hereof (except to the extent any such representations and warranties were made as of an earlier specified date, which representations and warranties were or are, as applicable, true and correct with respect to such specified date). Authorized Signature: Name: Title: Cesca Therapeutics Inc. 1 EXHIBIT B Form of Amended and Restated Revolving Note (see attached) 1 THE TRANSFER OF THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF LENDER THAT IT HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE OR OTHER DISTRIBUTION THEREOF. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED. AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE $ 10 Date of Issuance: [] , 2017 Rancho Cordova, California 1. Principal and Interest. For value received, Cesca Therapeutics Inc., a Delaware corporation (the “ Borrower ”), hereby promises to pay to the order of Boyalife Investment Fund II, Inc., an Illinois corporation, together with its successors and assigns (the “ Lender ”), the principal sum of $10,000,000.00, or such lesser amount as may be outstanding from time to time. This Amended and Restated Convertible Promissory Note (this “ Note ”) amends and restates that certain Convertible Promissory Note, dated March 6, 2017, issued by Borrower to Lender (the “ Original Note ”). This Note is isssued pursuant to that certain Credit Agreement, dated March 6, 2017, as amended, by and between Borrower and Lender (the “ Credit Agreement ”) and is subject to the terms and conditions of the Credit Agreement. Capitalized terms used but not defined herein shall have the meanings ascribed thereto in the Credit Agreement. 2. Interest. This Note shall bear simple interest (calculated on the basis of a 360-day year for the actual number of days elapsed) at the annual rate of twenty-two percent (22.0%) of the principal amount of this Note outstanding from time to time, and if such rate is determined to be usurious, then the rate shall be reduced to the highest legally permissible rate. Notwithstanding the foregoing, interest shall not accrue or be payable on any portion of the principal amount of this Note that constitutes Knobbe Principal (as that term is defined in the Credit Agreement). Accrued and unpaid interest shall become due and payable annually on December 31st of each year. 3. Maturity. Subject to the conversion provisions set forth in Section 4 hereof, the outstanding principal together with any accrued but unpaid interest under this Note shall be due and payable March 6, 2022 (the “ Maturity Date ”). Notwithstanding the foregoing, the entire unpaid principal sum of this Note, together with accrued and unpaid interest thereon, shall become immediately due and payable upon written demand by Lender upon an Event of Default and so long as such Event of Default is continuing. 2 4. Optional Conversion at Maturity . In the event that this Note is not paid in full on or before the Maturity Date, then at any time after the Maturity Date, the outstanding principal amount of this Note together with all accrued but unpaid interest thereon may be converted, in part or in whole, at the option of Lender, into shares of Borrower’s common stock, par value $0.001 per share (the “ Common Stock ”) as provided below. A conversion of any portion of this Note into shares of Common Stock shall be effected at a conversion price equal to ninety percent (90%) of the Current Market Price as of the date of such conversion (the “ Conversion Price ”). As used herein, the term “ Current Market Price ” means, generally, (y) the average VWAP for the 10 consecutive trading days ending on the Maturity Date, or (z) if the Common Stock is not listed or quoted on the NASDAQ Capital Market or another securities exchange or market, the fair value as reasonably determined by the Board of Directors of Borrower. As used herein, the term “
